      Case 1:20-cv-11932-RGS Document 2 Filed 10/27/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 BOSTON BIT LABS, INC., d/b/a BIT BAR
 SALEM, a Massachusetts corporation,
                                                        Civil Action No. ________________
                        Plaintiff,
            v.
 MASSACHUSETTS GROWTH CAPITAL                            MOTION FOR A TEMPORARY
 CORPORATION, a Massachusetts body
 politic and corporation,                                    RESTRAINING ORDER
                        Defendant.



        Plaintiff Boston Bit Labs, Inc., d/b/a Bit Bar Salem (“Bit Bar”) brings its Motion for a
Preliminary Injunction against Defendant Massachusetts Growth Capital Corporation (“MGCC” or
“Defendant”) preventing MGCC from unconstitutionally excluding Bit Bar from eligibility, or even
applying for a COVID-19 grant on account of BitBar having exercised its First Amendment right to
Petition.
                               REQUEST FOR ORAL ARGUMENT
        Plaintiff believes that oral argument may assist the court. This matter involved significant

Constitutional issues that oral argument will help to address.
                  CERTIFICATION PURSUANT TO LOCAL RULE 7.1(A)(2)
        Undersigned counsel certifies that counsel for Plaintiff conferred with Defendant’s
representative on October 26, 2020, and attempted in good faith to resolve or narrow the issue.


            ///


            ///


            ///



                                               -1-
                               Motion for Temporary Restraining Order
Case 1:20-cv-11932-RGS Document 2 Filed 10/27/20 Page 2 of 2




Dated: October 27, 2020          Respectfully Submitted,

                                 /s/ Marc J. Randazza
                                 Marc J. Randazza, BBO# 651477
                                 mjr@randazza.com, ecf@randazza.com
                                 Jay M. Wolman, BBO# 666053
                                 jmw@randazza.com, ecf@randazza.com
                                 RANDAZZA LEGAL GROUP, PLLC
                                 30 Western Avenue
                                 Gloucester, MA 01930
                                 Tel: (978) 801-1776
                                 Attorneys for Plaintiff
                                 Boston Bit Labs, Inc




                                    -2-
                    Motion for Temporary Restraining Order
